*

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R, Civ. P. 4 (1))

This summons for (name of individual and title, if any) CIRCLE K TERMINAL LLC C/O CORPORATION
SERVICE COMPANY was received by me on (date) Aug 16, 2019.

] personally served the summons on the individual at (place) on (date)
; or
I left the summons at the individual's residence or usual place of abode with (name) ,a

person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual’s last known address; or

I served the summons on (name of individual) Barbara Greene , who is designated by law to accept service of
process on behalf of (name of organization) CIRCLE K TERMINAL LLC C/O CORPORATION SERVICE
COMPANY on (date) Mon, Aug 19 2019 ; or

I returned the summons unexecuted because: ; or

 

UU & UYU

Other: : or

My fees are $ for travel and $ for services, for a total of $

United State
les Courts
Southern District 2 .
I declare under penalty of perjury that this information is true. FILED

AUG 23 2019

Date: 08/20/2019 David J. Bradley, Cle,

k Of Cour,

  

 

er's signature

Jackie Applegate, Process Server

 

Printed name and title

1800 Diagonal Rd. Ste. 600, Alexandria, VA 22314

 

Server's address

Additional information regarding attempted service, etc.:

1) Successful Attempt: Aug 19, 2019, 1:59 pm EDT at 251 LITTLE FALLS DR, WILMINGTON, DE 19808-1675 received
by Barbara Greene . Age: 48; Ethnicity: Caucasian; Gender: Female: Weight: 185; Height: 5'5"; Hair: Brown; Eyes: Green;
Relationship: Intake Manager ;
(uot 4

: Case 4:19-cv-02945 Document 6-3 Filed on 08/16/19 in TXSD Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

 

Southern District of Texas

Canal Indemnity Company, A South Carolina
Corporation

Plaintiff(s)
Vv. Civil Action No, 4:19-cv-2945
Coastai Transport Co., inc.; Caljet lt, LLC; Caljet of
America, LLC; Chevron U.S.A., Inc.; Valero Marketing and
Supply Company; Circle K Terminal, LLC; National
Interstate Insurance Company; PHILLIPS 66 Company;
and Pro Petroleum, Inc.,

Defendant(s}

ee ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Circle K Terminal LLC
clo Corporation Services Company
251 Little Falls Drive
Wilmington DE 19808

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R, Civ
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a mation under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Brian S. Martin :

Thompson, Coe, Cousins & Irons, L.L.P.
One Riverway, Suite 1400
Houston, Texas 77056

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Oe Pb David J. Bradley, Clerk of Court

Date: August 16, 2019
S/ H. Lerma

 

Signature of Clerk or Deputy Clerk

 
